On Rehearing
SIMPSON, Justice.
Appellant argues in his application for rehearing that there was no evidence in the transcript to support the finding of the lower court as to the true boundary line, in the following particular, viz.:
“Thence run north along an old fence and hedgerow to the Northeast corner of said forty acres of land (NE 54 of the SW 54) Section 27, Township 15 South, Range 5 West), which Northeast corner is located, to-wit: 35 feet north of an outhouse and three feet to the east thereof.”
He urges that there is no evidence to support a finding that the northeast corner of said forty is where the above call places it, and cites excerpts from the record of testimony placing the corner at 50, 75, and 100 feet north of the “outhouse” or toilet.
It is a well-known rule of law that no act of the parties can relocate section lines as established by the government survey (Upton v. Read, 256 Ala. 593, 56 So.2d 644; Alford v. Rodgers, 242 Ala. 370, 6 So. 2d 409); and we perceive that the northeast corner of said forty would prevail over any attempt to locate the same by the parties with reference to temporary landmarks. Appellees’ claim to the lands in controversy was based on prescription and adverse possession of the lands described in the bill of complaint which was as described above and had reference to the northeast corner of the forty acre tract. The basis of appellee’s claim is by deed to the NE 54 of the SW 54 of Section 27, Township 15, *80Range 5 West, which would naturally include that part which appellant claims is unsupported by the evidence.
We will not reverse a finding of a lower court where it has taken the testimony and evidence ore tenus on such a point as appellant here suggests. As observed, the learned trial judge has had the benefit of all exhibits and heard and observed the witnesses testify. The evidence was most conflicting and in a case as the one at bar in a boundary line dispute, this conclusion should not be overturned.
Opinion extended and rehearing denied.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.